Exhibit 10.4

 

Regeneron Pharmaceuticals, Inc.             Notice of Grant of Stock Options   
ID: [            ] and Option Agreement    777 Old Saw Mill River Road     

Tarrytown, New York 10591

 

 

[OPTIONEE NAME]

   Option Number:    [            ] [OPTIONEE ADDRESS]    Plan:   
[            ]    ID    [            ]

 

 

Effective <date> (the “Grant Date”) you have been granted a Non-Qualified Stock
Option to buy [            ] shares of Regeneron Pharmaceuticals, Inc. (the
“Company”) stock at $[            ] per share.

The total option price of the shares granted is $[            ].

Shares in each period will become fully vested on the date shown.

 

Shares

   Vest Type    Full Vest     Expiration Date

**

   On Vest Date      [    /    /     ]**    [10 years from Grant Date]

**

   On Vest Date      [    /    /     ]**    [10 years from Grant Date]

**

   On Vest Date      [    /    /     ]**    [10 years from Grant Date]

 

 

You and the Company agree that these options are granted under and governed by
the terms and conditions of the Regeneron Pharmaceuticals, Inc. 2014 Long Term
Incentive Plan, as amended from time to time, and the enclosed Option Agreement,
both of which are attached and made a part of this document.

 

 

 

** Options for non-employee directors will vest in approximately equal annual
33-1/3% installments. Full Vest Dates will occur on the first, second, and third
anniversaries of the Grant Date.

*** Date to be 10 years from the Grant Date.





--------------------------------------------------------------------------------

REGENERON PHARMACEUTICALS, INC.

Non-Qualified Stock Option

OPTION AGREEMENT

PURSUANT TO THE REGENERON PHARMACEUTICALS, INC.

2014 LONG-TERM INCENTIVE PLAN

(Non-Employee Director Grant)

THIS AGREEMENT (this “Agreement”), made as of the date of the Notice of Grant of
Stock Options, by and between Regeneron Pharmaceuticals, Inc., a New York
corporation (the “Company”), and the individual named on the Notice of Grant of
Stock Options (the “Grantee”). Any capitalized term used but not defined in this
Agreement shall have the meaning given to such term in the Plan (as defined
below).

WHEREAS, the Grantee is a non-employee member of the board of directors of the
Company (or a Subsidiary of the Company) (the “Board”) and the Company desires
to afford the Grantee the opportunity to acquire or enlarge the Grantee’s stock
ownership in the Company so that the Grantee may have a direct proprietary
interest in the Company’s success; and

WHEREAS, the Committee administering the Regeneron Pharmaceuticals, Inc. 2014
Long-Term Incentive Plan (as amended from time to time, the “Plan”) has granted
(as of the effective date of grant specified in the Notice of Grant of Stock
Options) to the Grantee a Stock Option to purchase the number of shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), as set
forth in the Notice of Grant of Stock Options.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:

1. Grant of Award. Pursuant to Section 12 of the Plan, the Company grants to the
Grantee, subject to the terms and conditions of the Plan and subject further to
the terms and conditions set forth herein, the option (the “Option”) to purchase
from the Company all or any part of an aggregate of shares of Common Stock at
the purchase price per share as shown on the Notice of Grant of Stock Options.
No part of the Option granted hereby is intended to qualify as an Incentive
Stock Option under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

2. Vesting; Exercise. (a) The Option is exercisable in installments as provided
on the Notice of Grant of Stock Options. To the extent that the Option has
become exercisable with respect to the number of shares of Common Stock as
provided on the Notice of Grant of Stock Options and subject to the terms and
conditions of the Plan, including without limitation, Section 7(c)(2) of the
Plan, the Option may thereafter be exercised by the Grantee, in whole or in
part, at any time or from time to time prior to the expiration of the Option in
accordance with the requirements set forth in Section 7(c)(3) of the Plan,
including, without limitation, the filing of such written form of exercise
notice as may be provided by the Company, and in accordance with applicable tax
and other laws. In addition to the methods of payment described in
Section 7(c)(3) of the Plan, the Grantee shall be eligible to pay for shares of
Common Stock purchased upon the exercise of the Option by directing the Company
to withhold shares of Common Stock that would otherwise be issued pursuant to
the Option exercise having a Fair Market Value (as measured on the date of
exercise) equal to the Option exercise price. The Grantee acknowledges that it
is the Grantee’s responsibility to satisfy any federal, state and local tax
requirements related to the exercise of the Option.

(b) The Notice of Grant of Stock Options indicates each date upon which the
Grantee shall be entitled to exercise the Option with respect to the number of
shares of Common Stock granted as indicated provided that (except as set forth
below with respect to Retirement) the Grantee has not incurred a termination of
service as a member of the Board prior to such date. There shall be no
proportionate or partial vesting in the periods between the Full Vest Dates
specified in the Notice of Grant of Stock Options and all vesting shall occur
only on such Full Vest Dates. Except as otherwise provided below or in the
Notice of Grant of Stock Options or as may be otherwise determined by the
Committee in accordance with Section 12(e) of the Plan, no vesting shall occur
after such date as the Grantee ceases to be on the Board and the entire unvested
portion of the Option shall be forfeited at such time. Notwithstanding the
preceding sentence, upon the Grantee’s Retirement from service on the Board, the
Option shall continue to vest in installments as provided on the Notice of Grant
of Stock Options as if the Grantee had remained in service on the Board. For
purposes of this Agreement, “Retirement” shall mean a voluntary termination of
service on the Board (including by not standing for re-election) by the Grantee
at a time when the Grantee meets both of the following criteria: the Grantee has
served as a member of the Board for a minimum of three (3) years, and the
combination of the Grantee’s age and total years of service as a member of the
Board equals a minimum of 80.

(c) Notwithstanding anything herein or in the Notice of Grant of Stock Options
to the contrary, the Option shall be fully vested on the date of a Change in
Control. If the application of the provision in the foregoing sentence, similar



--------------------------------------------------------------------------------

provisions in other stock option or restricted stock grants, and other payments
and benefits payable to the Grantee in connection with a Change in Control
(collectively, the “Company Payments”) would result in the Grantee being subject
to the excise tax payable under Section 4999 of the Code (the “Excise Tax”), the
amount of any Company Payments shall be automatically reduced to an amount one
dollar less than an amount that would subject the Grantee to the Excise Tax;
provided, however, that the reduction shall occur only if the reduced Company
Payments received by the Grantee (after taking into account further reductions
for applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by the
Grantee minus (i) the Excise Tax payable with respect to such Company Payments
and (ii) all applicable federal, state and local income, social security and
other taxes on such Company Payments. If the Company Payments are to be reduced
in accordance with the foregoing, the Company Payments shall be reduced as
mutually agreed between the Company and the Grantee or, in the event the parties
cannot agree, in the following order: (1) acceleration of vesting of any option
where the exercise price exceeds the fair market value of the underlying shares
at the time the acceleration would otherwise occur; (2) any lump sum severance
based on a multiple of base salary or bonus, (3) any other cash amounts payable
to the Grantee; (4) any benefits valued as parachute payments; and
(5) acceleration of vesting of any equity not covered by (1) above.

3. Option Term. Except as otherwise provided in the next sentence or in the
Plan, the Option shall expire on the tenth anniversary of the grant of the
Option as shown on the Notice of Grant of Stock Options. In the event of
termination of service as a member of the Board of the Company, except as may be
otherwise determined by the Committee in accordance with Section 12(e) of the
Plan, the vested portion of the Option shall expire on the earlier of (i) the
tenth anniversary of this grant, or (ii)(A) subject to (D) below, three months
after such termination if such termination is for any reason other than death,
Retirement, or long-term disability, (B) the tenth anniversary of this grant if
such termination is due to Retirement, (C) one year after the termination if
such termination is due to the Grantee’s death or long-term disability or
(D) one year after such termination if such termination is at any time within
two years after the occurrence of a Change in Control.

4. Restrictions on Transfer of Option. The Option granted hereby shall not be
transferable other than by will or by the laws of descent and distribution.
During the lifetime of the Grantee, this Option shall be exercisable only by the
Grantee. In addition, except as otherwise provided in this Agreement, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (whether
by operation of law or otherwise), and the Option shall not be subject to
execution, attachment or similar process. Upon any other attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the option by reason of any execution, attachment, or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void. Notwithstanding the foregoing provisions of this Section 4, subject to the
approval of the Committee in its sole and absolute discretion and to any
conditions that the Committee may prescribe, the Grantee may, upon providing
written notice to the Company, elect to transfer the Option to members of his or
her immediate family, including, but not limited to, children, grandchildren and
spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer may be made in exchange for consideration.

5. Rights of a Shareholder. The Grantee shall have no rights as a shareholder
with respect to any shares of Common Stock subject to this Option prior to the
date of issuance to the Grantee of a certificate or certificates or book-entry
registration or registrations for such shares. Except as provided in
Section 3(c) of the Plan, no adjustment shall be made for dividends in cash or
other property, distributions, or other rights with respect to such shares for
which the record date is prior to the date upon which the Grantee shall become
the holder of record therefor.

6. Compliance with Law and Regulations. This Agreement, the award hereunder and
any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required. The Company shall be
under no obligation to effect the registration pursuant to federal securities
laws of any interests in the Plan or any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws. The Company
shall not be obligated to cause to be issued or delivered any certificates or
register book entries evidencing shares of Common Stock pursuant to this
Agreement unless and until the Company is advised by its counsel that the
issuance and delivery of such certificates or the registration of such book
entries is in compliance with all applicable laws, regulations of governmental
authority and the requirements of any securities exchange on which shares of
Common Stock are traded. The Committee may require, as a condition of the
issuance and delivery of certificates or the registration of book entries
evidencing shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such agreements and representations, and that such
certificates and book entries bear or be subject to such legends, as the
Committee, in its sole discretion, deems necessary or desirable. Except to the
extent preempted by any applicable federal law, this Agreement shall be
construed and administered in accordance with the laws of the State of New York
without reference to its principles of conflicts of law.

7. Grantee Bound by Plan. The Grantee acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof, which are
incorporated herein by reference. To the extent that this Agreement is silent
with respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.

 

3



--------------------------------------------------------------------------------

8. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed given when delivered in person, or by United States mail, at the
following addresses: (i) if to the Company, to: Regeneron Pharmaceuticals, Inc.,
777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary, and
(ii) if to the Grantee, to: the Grantee at Regeneron Pharmaceuticals, Inc., 777
Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Grantee has terminated
service, to the last address for the Grantee indicated in the records of the
Company, or such other address as the relevant party shall specify at any time
hereafter in accordance with this Section 8.

 

4